Citation Nr: 1749668	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision and July 2012 notification letter from a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is associated with the file.  The Veteran also testified before a Decision Review Officer at a January 2014 hearing.

The issue of increased rating for lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence shows the Veteran has fibromyalgia that is related to her military service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim of service connection for fibromyalgia, given the Board's favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service Connection

The Veteran seeks service connection for fibromyalgia.  The Veteran and her representative at a September 2016 hearing that the Veteran's fibromyalgia was present in service following a motor vehicle accident in and subsequent injuries that occurred in service, and fibromyalgia was not a diagnosis that was known at the time. In her August 2013 Notice of Disagreement, the Veteran contended that fibromyalgia was not diagnosed in service because it is often misdiagnosed, symptoms can overlap and it is set off by injuries or traumas from accidents.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 2014).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After reviewing the pertinent, medical and lay evidence of record, the Board finds that the criteria for service connecting fibromyalgia are met.

The competent evidence shows a current disability of fibromyalgia.  According to treatment records and the July 2012 VA examination, the Veteran has a current diagnosis that was established in 2008.  

Service treatment records show the Veteran was involved in a motor vehicle accident, dislocated her shoulder, and had recurrent complaints of pain.  At the September 2016 hearing, the Veteran reported pain and stiffness in her joints, headaches, and spasms since the in-service accident.  The Veteran is competent to report symptoms such as pain, stiffness, headaches and spasms.

There is conflicting evidence in the record about whether there is a nexus between the Veteran's fibromyalgia and her in-service symptoms and injuries.

The July 2012 VA examiner opined that it was less likely than not that the Veteran's fibromyalgia proximately due to or the result of her other service-connected disabilities, noting that the presence of tender points that are diagnostic of fibromyalgia were not documented in service.  While the examiner is competent to provide an opinion and is credible, the examiner did not consider the lay statements of the Veteran as to continued symptomology, to include as noted at the 2016 Board hearing, and that fibromyalgia was not a readily known condition at the time of Veteran's service.  The examiner also failed to indicate whether fibromyalgia was service-connected on a direct basis and so the Board finds this examination inadequate as to the issue of direct service connection.  See Barr v. Nicholson, 21 Vet. App. at 305; Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).
	
The May 2014 VA examiner wrote that it was less likely than not that the Veteran's fibromyalgia was incurred in or caused by service because her complaints of joint pain were related to injuries sustained via the motor vehicle accident in service and was to remote from the diagnosis of fibromyalgia in the late 2000s.  The examiner is competent to provide an opinion and the examiner's opinion is credible and probative because it provided an adequate rationale.

Three physicians provided positive nexus opinions for the Veteran's fibromyalgia.  In January 2014, a private physician, Dr. D.M., opined that it is more likely than not given the records that fibromyalgia was present during the Veteran's active duty based on multiple muscle complaints, muscle pain and arthralgia, which were present in service.  Dr. D.M. also included information from the Mayo Clinic on fibromyalgia that noted in some cases, fibromyalgia symptoms begin after a trauma, such as a car wreck or other injuries, which is consistent with the Veteran's lay statements about when her fibromyalgia began.  In a February 2014 medical record, another private physician, Dr. K.S., also opined that it is more likely than not the Veteran's symptoms of paresthesia, somatic dysfunction, aches and pains present in service are usually coexisting conditions in fibromyalgia.  Additionally, in July 2008, a VA physician Dr. R.R., a rheumatologist, opined that fibromyalgia may have been present in the military as her other service-connected disabilities suggest this diagnosis.  

The Board notes that the physicians are all competent medical professionals.  There is no reason in the record to doubt their credibility.  The Board finds the opinions of Drs. D.M., K.S., and R.R. more probative than the opinions of the two VA examiners because they adequately address the Veteran's lay statements, pertinent medical history, and provided adequate rationale for a nexus between the Veteran's service and fibromyalgia.  As such, when considering the totality of the competent evidence, the Board finds that it weighs in favor of a nexus between the Veteran's current fibromyalgia and her active duty service.  

As the probative and competent evidence supports all three elements of service connection, the Board finds that service connection for fibromyalgia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for fibromyalgia is granted.


REMAND

The Veteran seeks an increased rating for her lumbar spine disability.  The Veteran and her representative contended at a September 2016 hearing that the VA examinations were inadequate because they did not perform range of motion measurements in regard to the Veteran's lumbar strain.  They contended that the examinations were very brief and did not include measurement with a goniometer.  An applicable VA regulation states that the use of a goniometer is indispensable.  38 C.F.R. § 4.46 (2017).  The most recent examination that purported to list goniometer measurements occurred in June 2012.  

The Veteran further testified that her back has gotten worse since the last examination.  Given that over five years have passed since the last goniometer measurements of record, another examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding 
VA medical records pertinent to the claim since 2014, as well as any private treatment records identified by the Veteran.

2. After any records have been received, afford the Veteran a VA examination of all orthopedic and any neurologic manifestations of her back disability to determine the current severity.  The examiner should review the claims file, and measure and record all subjective complaints and objective findings.  The examiner should measure active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The use of a goniometer to measure range of motion is required unless the examiner provides a rationale as to why a goniometer cannot be accurately used in this instance.  The examiner should address the following, as appropriate:

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return it to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


